DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 03 November 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGregor et al. US 2018/0090613 in view of Ramalingam, S. et al. “Photoresist Trimming: Etch Solutions to CD Uniformity and Tuning,” Semiconductor International, August 1, 2002.
Regarding claim 1, McGregor et al. discloses a method of manufacturing a lateral transistor, the method comprising: 
providing a semiconductor substrate 320; 
forming a dielectric layer 313 over the semiconductor substrate 320; 
forming a gate layer 312 over the dielectric layer 313; 
applying a photoresist layer 321 over the gate layer 312; 
opening the photoresist layer by lithography to form a first opening of a first opening size in the photoresist layer Fig. 5d; 
forming a body region 316/317 in the semiconductor substrate 320 by dopant implantation Fig. 5f; and 
structuring the gate layer 312 to form a gate edge Fig. 5g-5h.
 McGregor et al. discloses a method of fabricating a LDMOS with a self-aligned body. McGregor et al. does not expressly disclose transferring the first opening into a second opening of a second opening size, the second opening being either formed in the photoresist layer or in an auxiliary layer; wherein an overlap between the structured gate layer and the body region is controlled by an offset between the first opening size and the second opening size.  
Whereas Ramalingam et al. pp. 63,64,66,68 teaches the use of photoresist trimming to process polysilicon gates of critical dimensions.  Ramalingam et al. teaches trimming the photoresist from a first opening into a second opening of a second opening size Fig. 1, the second opening being formed in a hardmask. Ramalingam et al. further teaches that the process of forming the polysilicon gate is dependent on the process of the photoresist trimming.  The method demonstrates that to achieve the polysilicon gate dimensions thus the overlap of the gate layer and a region in the substrate is determined by the photoresist trimming and hard mask etch. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an overlap between the structured gate layer and the body region controlled by an offset between the first opening size and the second opening size in the method of McGregor et al. to reduce the gate length to form faster MOS logic circuits without requiring advanced lithography as taught by Ramalingam et al.  
Regarding claim 2, McGregor et al. in view of Ramalingam et al. teaches the method of claim 1. Ramalingam et al. pp. 63,64,66,68 teaches wherein transferring the first opening into the second opening comprises trimming back the photoresist layer so that the second opening size is larger than the first opening size.  
	Regarding claim 4, McGregor et al. in view of Ramalingam et al. teaches the method of claim 1. Ramalingam et al. Fig. 1 teaches further comprising: 
forming a hard mask over the gate layer; structuring the hard mask in accordance with the first opening size; and structuring the gate layer by using the structured hard mask.  
Regarding claim 9, McGregor et al. in view of Ramalingam et al. teaches the method of claim 1. McGregor et al. Figs. 5e-5f teaches wherein forming the body region 316/317 in the semiconductor substrate 320 by dopant implantation Fig. 5f is carried out after forming the dielectric layer 313 over the semiconductor substrate 320.  
Regarding claim 10, McGregor et al. in view of Ramalingam et al. teaches the method of claim 1. McGregor et al. [0010], [0024] and Fig. 3 teaches forming a source region of a first doping type N in the body region, wherein the dopant implanted in the body region 316/317 is of a second doping type P.  
Regarding claim 11, McGregor et al. in view of Ramalingam et al. teaches the method of claim 10. McGregor et al. [0025] and Fig. 3 teaches forming a low-resistance region 314 of the second doping type P in the body region 316/317, the low-resistance adjoining a source electrode.  
Regarding claim 12, McGregor et al. in view of Ramalingam et al. teaches the method of claim 10. McGregor et al. [0044] and Fig. 7 teaches forming a drift region (N well) of the first doping type N in the semiconductor substrate 320; and 
forming a drain region 311 [0024] adjoining the drift region.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGregor et al. in view of Ramalingam et al. as applied to claim 1 above, and further in view of Fang et al. US 2004/0018450.
Regarding claim 5, McGregor et al. in view of Ramalingam et al. teaches the method of claim 1. McGregor et al. in view of Ramalingam et al. does not teach wherein transferring the first opening into the second opening comprises swelling the photoresist layer so that the second opening size is smaller than the first opening size.  
Whereas Fang et al. teaches a silylation process  Figs. 2H-2J creating a second opening size smaller than the first opening size to solve the deformation defect induced by etched photoresist during the etching process. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McGregor et al. in view of Ramalingam et al. and incorporate the teachings of Fang et al. for the purpose of improving the etching process. 

Allowable Subject Matter
Claims 3, 6, 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
3. The method of claim 1, wherein structuring the gate layer is controlled by the first opening size and forming the body region is controlled by the second opening size.  
6. The method of claim 5, wherein structuring the gate layer is controlled by the second opening size and forming the body region is controlled by the first opening size.  
7. The method of claim 5, further comprising: forming a hard mask over the gate layer; structuring the hard mask in accordance with the second opening size; and structuring the gate layer by using the structured hard mask.  
8. The method of claim 1, wherein forming the second opening in the auxiliary layer comprises: forming a hard mask over the gate layer; structuring the hard mask in accordance with the first opening size to provide for a hard mask opening; forming a spacer layer over the structured hard mask and the hard mask opening; and removing the spacer layer except a wall portion of the spacer layer at a side wall of the hard mask opening to narrow the first opening size to the second opening size.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898